Title: To Thomas Jefferson from Mann Page, 3 July 1795
From: Page, Mann
To: Jefferson, Thomas



Dear Sir
Mann’sfield. July 3rd. 1795

I have been requested to forward to you the enclosed Letter, which, as it relates to a subject, that I know, has long engaged your Attention, will, I am sure, be favourably received by you. I also send you a Publication in the Paper of this Day on the same Subject by the same Gentleman. If any thing can draw you from your Retirement, I am confidint that the Solicitation now made will not be ineffectual. The Importance of the Subject demands your Attention. A public Seminary requests your Sentiments on the Mode of Education which is pursued in it. And your Friends, who are the Trustees of the Academy, solicit your Advice on this important Occasion. You will not, I hope, refuse the Call of Mankind, of your Country and of your Friends but that you will come over. I shall feel myself happy to be honoured with your Company during the Time of the Examination. I am, dear sir, most sincerely your’s affecately.

Mann Page

